76 U.S. 504
19 L.Ed. 663
9 Wall. 504
THE NONESUCH.
December Term, 1869

THIS was an appeal from the District Court of the United States for the Northern District of Florida to the Circuit Court for the same district. There had been no decree rendered in that court, but consent of parties was given to the transfer of the cause into this court. The record was accordingly filed, and the case docketed. Upon the case being called, it was submitted by Mr. Field, Assistant Attorney General for the United States, no opposite counsel appearing.
The CHIEF JUSTICE delivered the opinion of the court


1
This court cannot acquire jurisdiction of a cause pending in a Circuit Court by transfer. This was determined at the last term in the case of The Alicia.* In that case the record had not been filed, and a motion was made to docket and dismiss. That motion was denied, on the ground that the court could not take jurisdiction. In this case the record has been filed, and the cause has been docketed here. The order, therefore, must be that the cause be



*
 7 Wallace, 572.